MEMORANDUM **
Yeem Keng Ho and Ah Meng Tham, husband and wife and natives and citizens of Malaysia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen because petitioners failed to comply with the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and the alleged ineffective assistance of counsel is not clear on the face of the administrative record. See Reyes, 358 F.3d at 598-99 (petitioner did not substantially comply with Lozada where he did not show he gave former counsel notice of the ineffective assistance allegations or an opportunity to respond).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.